                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TYRONE GOODWIN,                                   )
                                                  )
                Plaintiff,                        )
                                                  )   2:17-cv-01537
                        v.                        )
                                                  )
JANE E. MILLER, et al.,                           )
                                                  )
                Defendants.                       )


                                            OPINION

Mark R. Hornak, Chief United States District Judge

       Plaintiff Tyrone Goodwin lived in a formerly federally subsidized property in the

Homewood neighborhood of Pittsburgh. When the conditions of the property declined

significantly, HUD terminated the subsidy contract with the property’s former owner. The

tenants were offered relocation benefits and a tenant protection voucher, and the owner sold the

property to a new owner. Plaintiff brought this lawsuit against HUD and its Field Office

Director, the Managing Director of HUD’s Relocation Contractor, the former property owner,

the former property manager, the Housing Authority of the City of Pittsburgh, and its Executive

Director, in an effort to remain in his unit despite the unsanitary and unsafe conditions, and to

force rehabilitation of the unit. Plaintiff, with HUD’s assistance, has since moved to a new

apartment less than half a mile away. For the reasons that follow, Defendants’ Motions to

Dismiss will be granted in part and denied in part.
    I.   BACKGROUND

         A.      Facts1

         Plaintiff Tyrone Goodwin lived at 7704 Tioga Street at the Bethesda-Homewood

Properties (“the Property”). (4th Am. Compl. (“4th Am. Compl.” or “Complaint”), ECF No. 81,

¶ 17.) Plaintiff is a low-income renter and is eligible to receive rent subsidies through the

project-based Section 8 program. (Id.) Through this program, Plaintiff paid 30% of his adjusted

gross income to the landlord, and the United States Department of Housing and Urban

Development (“HUD”) paid the remaining cost of the rent. (Id.)

         Homewood Residential, LP (“Homewood”) owned the Property, a collection of 141

apartment units spread across the east side of Pittsburgh. (Id. ¶ 40.) The contract between the

United States Department of Housing and Urban Development (“HUD”) and Homewood was a

project-based Section 8 contract. (Id. ¶ 2.) Aishel Real Estate (“Aishel”) was the management

company for the Property during the time Homewood owned the Property. (Id. ¶ 24.) At some

point following the events described in the Complaint, Homewood sold the property to

Esperanza Homewood, LLC (“Esperanza”). (Id. ¶ 1 n.1.)

         From 2014–2017, the Property’s physical conditions deteriorated, as evidenced by failing

Real Estate Assessment Center (“REAC”) inspections and Plaintiff’s personal account of the

poor conditions in his unit. (Id. ¶ 45–50.) The Property failed an REAC inspection, receiving a

failing score of “35c*” on April 8, 2014, causing Homewood (the owner) to default on the

Housing Assistance Payments (“HAP”) Contract and prompting HUD action. (Declaration of

Jennifer Larson, Director of Multifamily Asset Management and Portfolio Oversight (“Larson

Decl.”), ¶ 9.) HUD advised Homewood that repairs must be made in a timely manner or


1
 The Court draws the facts from Plaintiff’s Fourth Amended Complaint (ECF No. 81,) and Federal Defendants’
Exhibits to their Brief in Support of their Motion to Dismiss (ECF Nos. 93–1-12).

                                                      2
enforcement actions would be taken against Homewood. (Id.) HUD issued a $2,000 civil penalty

for failure to file required documents on August 1, 2016. (Id. ¶ 10.) REAC inspected the Property

again on December 2, 2016, and the Property received another failing score of 9c*. (4th Am.

Compl., at 50, Ex. F.) On December 14, 2016, HUD also conducted a Management and

Occupancy Review and rated the management “unsatisfactory.” (Larson Decl., ¶ 12.) After that

inspection, HUD issued a Notice of Default and Compliance, Disposition, and Enforcement Plan

(“CDE Plan”) to Homewood on February 8, 2017 (4th Am. Compl. ¶ 50.) That Notice required

Homewood to address the unacceptable conditions at the Property within sixty (60) days and to

replace the management agent at the Property. (Id. at page 48; Ex. B.)

       A CDE Plan requires the owner to:

           •   Conduct a survey of 100% of the project, identifying all physical deficiencies;
           •   Correct the physical deficiencies identified at the project from the survey,
               including, but not limited to, those deficiencies identified in the REAC inspection;
           •   Execute a certification that the project is in compliance with HUD’s physical
               condition standards as set forth in 24 C.F.R. § 5.703 and state and local codes and
               submit the survey and certification to HUD; and
           •   Provide tenants with a “Notice of Compliance, Disposition and Enforcement
               Plan” for the project, and provide HUD with a certification of same.
See HUD Housing Notice 2015-02, at 4 (Mar. 2, 2015), https://www.hud.gov/sites/documents/

15-02HSGN.PDF

       Homewood represented to HUD that it was seeking funding and a contractor capable of

repairing the Property. (Larson Decl., ¶ 13.) HUD re-inspected the Property in July of 2017,

resulting in a score of 15c*. (4th Am. Compl, at 50, Ex. F.) The inspection found multiple

physical deficiencies, including tripping hazards, cracks and gaps in the walls, exposed electrical

wires, inoperable auxiliary lighting, damaged hardware on locks and doors, and cockroach and

insect infestation. (4th Am. Compl, ¶ 51, 55–61, Ex. J.) The inspection identified health and




                                                3
safety deficiencies requiring immediate attention and certification of repair within three (3) days

of the REAC inspection report. (Id.)

       Plaintiff communicated directly with HUD staff throughout 2017 about the deteriorating

conditions of the Property. (4th Am. Compl, ¶ 49, 51, Ex. H.) On August 8, 2017, he expressed

his dissatisfaction with Homewood’s failure to remediate the conditions of the Property. (Id.)

HUD also found the conditions to be unacceptable and further ordered Homewood to rehabilitate

the Property. (Larson Decl, at ¶ 15, Ex. B.) Homewood remained non-responsive.

       HUD is limited to the enforcement actions available to it by statute and contract. HUD

cannot force compliance. (Larson Decl., at ¶¶ 9–16.) Termination is typically a last resort, and

used only if an owner refuses to comply with HUD’s repeated demands. Here, termination was

the only available remedy. (Id. at 15.)

       HUD issued a Notice of Enforcement on September 13, 2017, informing Homewood that

HUD would be terminating the HAP Contract. (Id. ¶ 16.) HUD provided notice of a tenant

meeting on September 29, 2017, during which it informed the tenants of the termination. (Id., at

17.) HUD contracted with a Relocation Contractor, Leumas Residential (“Leumas”), who

provided every tenant with relocation benefits and a voucher, and worked with the Pittsburgh

Housing Authority, which administers the vouchers, to ensure that every tenant who chose to

utilize the relocation benefits could do so. (See 4th Am. Compl., ¶¶ 76–81, 66–67; Ex. U, at 68–

73; Ex. V.)

       On October 18, 2017, Plaintiff met with Leumas and signed an Agreement to Relocate

Statement. (Larson Decl. ¶ 20.) Plaintiff accepted two checks totaling $300.00 for relocation

assistance, as well as a tenant protection voucher that enabled him to move to a unit that was

decent, safe, and sanitary. (Id. ¶ 21.) Leumas worked directly with Plaintiff to locate units that



                                                4
accept vouchers and to contact the landlords for those units. Plaintiff deposited at least one

relocation benefits check and signed the form accepting his voucher. (Id. ¶¶ 20–21.) Plaintiff

continued to engage with Leumas for several months after filing this litigation. (Id. ¶ 21.)

Finally, in December of 2017, he told Leumas that he would not move. (Id. ¶ 23.) Leumas

continued to attempt to remain in communication with Plaintiff throughout the remaining

relocation period, until April 2018, but did not receive a response. (Id. ¶¶ 23–24.)

       On June 28, 2018, this Court denied Plaintiff’s Motion for a Preliminary Injunction and

ordered the parties “to assess any available tenant support options to facilitate Mr. Goodwin’s

housing situation in Homewood and . . . file a Status Report on the docket pertaining to those

mattes.” (Order, ECF No. 71.) HUD sent Plaintiff a list of several units available in Pittsburgh

and reopened its contract with Leumas. (Status Report of Federal Defendants, ECF No. 76, ¶¶ 4–

5.) Leumas attempted to contact Plaintiff, to no avail. (Id. ¶ 10.) Plaintiff refiled his Motion for

Preliminary Injunction, and when the Court again denied his Motion, appealed the decision.

(ECF No. 82.) On July 30, 2018, Plaintiff filed his Fourth Amended Complaint. (ECF No. 81.)

       In mid-July, 2018, HUD again offered services, including relocation assistance and

benefits, to Plaintiff, and he accepted them in September of 2018. (Decl. of Jovanna Morales

(“Morales Decl.”), ECF No. 127–2, ¶¶ 11 & 12.). Plaintiff identified a newly constructed

apartment in Homewood as a potential residence close to his then-current residence. (Id. ¶ 12.)

The address was given to HACP for inspection and approval for use with a tenant protection

voucher. (Id.)

       In October and November, 2018, after several inspections, HACP concluded that the new

apartment met the applicable housing quality standards and authorized the use of a voucher




                                                 5
there. (Id. ¶ 13.) On November 16, 2018, Plaintiff moved into his new unit in Homewood, about

0.4 miles from his former apartment. (Id. ¶ 14.)

          HUD also successfully located and offered relocation benefits, including moving

expenses and transportation costs, to Plaintiff. On November 27, 2018, Plaintiff filed for his final

benefit check pertaining to the move, and received a total of $2,026.00 in relocation cash benefits

from HUD. (Id. ¶ 15.)

          B.      Procedural History

          Plaintiff instituted this lawsuit on November 27, 2017. (ECF No. 1.) The Court granted

his Motion for Leave to Proceed in forma pauperis. He then filed a Motion for Preliminary

Injunction, or Emergency Motion for Temporary Restraining Order. (ECF No. 51.) On June 28,

2018, the Court denied that Motion. (ECF No. 71.) Plaintiff appealed that denial, and on March

20, 2019, the Third Circuit Court of Appeals dismissed the appeal as moot. (USCA Judgment,

ECF No. 131)

          The Defendants in this case filed Motions to Dismiss at ECF Nos. 84, 86, 88, and 91.

Plaintiff filed Responses in Opposition at ECF Nos. 94, 95, 97, and 100. HUD and Jane Miller

(collectively, “Federal Defendants”) filed a Supplement at ECF No. 127, and Plaintiff responded

at ECF No. 129. The Court has reviewed the Motions, Responses, and all briefing in support

therein, and the matter is ripe for disposition.2

    II.   LEGAL STANDARD

          Defendants’ Motions to Dismiss arise from Rules 12(b)(1) and 12(b)(6). In reviewing the

pending Motions to Dismiss Plaintiff’s Fourth Amended Complaint, the Court bears in mind its


2
  The Court will exercise its discretion under Federal Rule of Civil Procedure 78(b) and decide the pending motion
to dismiss on the briefs and without oral argument. See generally Fabics v. City of New Brunswick, 629 F. App’x
196, 199 n.5 (3d Cir. Oct. 19, 2015) (“[A] district court has broad discretion to decide a motion with or without oral
argument.”)

                                                          6
responsibility to hold pro se pleadings to “less stringent standards than formal pleadings drafted

by lawyers.” Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

           A. Rule 12(b)(1) Motions

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges the

Court’s subject matter jurisdiction over the plaintiff’s claims. Fed. R. Civ. P. 12(b)(1). “At

issue . . . is the court’s ‘very power to hear the case.’” Judkins v. HT Window Fashions Corp.,

514 F. Supp. 2d 753, 759 (W.D. Pa. 2007) (quoting Mortensen v. First Fed. Savings & Loan

Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). By contrast, a Rule 12(b)(6) motion “tests the legal

sufficiency of plaintiff’s claim. In other words . . . the question is whether the plaintiff would be

able to prevail even if she were able to prove all of her allegations.” Petruska v. Gannon Univ.,

462 F.3d 294, 302 (3d Cir. 2006). The party asserting jurisdiction (here, the Plaintiff) bears the

burden of proving her claims are properly before the Court. Dev’t Fin. Corp. v. Alpha Housing &

Health Care, 54 F.3d 156, 158 (3d Cir. 1995).

       In reviewing a Rule 12(b)(1) motion, the Court must determine whether the attack on its

jurisdiction is facial or factual. Petruska, 462 F.3d at 302 n.3. A facial attack challenges the

Court’s jurisdiction without disputing the averred facts in the complaint, and requires the Court

to treat those averments as true. Id. A factual attack, however, contests the factual allegations

underlying the assertion of jurisdiction, either through the filing of an answer or presenting

competing facts. Const. Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014). When a

factual challenge is made, the plaintiff’s factual allegations receive no presumption of

truthfulness. Mortensen, 549 F.2d at 891. “In reviewing a factual attack, the court may consider

evidence outside the pleadings.” Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir.

2000). In contrast to a 12(b)(6) motion, a Court considering a 12(b)(1) motion may review facts



                                                 7
outside the complaint because a Federal Court must assure itself of its jurisdiction to hear the

case. Boyle v. Governor’s Veterans Outreach & Assistance Ctr., 925 F.2d 71, 74 (1991).

       Here, because Federal Defendants have included with their motion documents outside the

pleadings, the Court will consider their motion as a factual attack on subject matter jurisdiction.

See Int’l Ass’n of Machinists & Aerospace Workers v. Nw. Airlines, Inc., 673 F.2d 700, 711 (3d

Cir. 1982) (“[Defendant’s] motion was supported by a sworn statement of facts. It therefore must

be construed as a factual, rather than a facial attack on the court’s subject matter jurisdiction

under Fed. R. Civ. P. 12(b)(1).”). The Court may therefore “inquire by affidavits or otherwise,

into the facts as they exist.” Land v. Dollar, 330 U.S. 731, 735 n.4 (1947). Here, the Court has

considered the submitted documentary evidence and affidavits without resorting to an

evidentiary hearing. See Gotha v. United States, 115 F.3d 176, 179 (3d Cir. 1997). In considering

a Rule 12(b)(1) motion, “the district court may not presume the truthfulness of plaintiff s

allegations, but rather must ‘evaluat[e] for itself the merits of [the] jurisdictional claims.’”

Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Mortensen v. First Fed. Sav. &

Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)).

       A plaintiff’s Article III standing is a threshold jurisdictional issue that this Court must

decide before considering other issues in the case. See Warth v. Seldin, 422 U.S. 490, 500

(1975). The “irreducible constitutional minimum of standing” requires that Plaintiff demonstrate

(a) an “injury in fact” which is “concrete and particularized;” (b) that the injury is “fairly . . .

trace[able] to the challenged action of the defendant, and not . . . th[e] result [of] the independent

action of some third party;” and (c) that it is “likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555,

560–61 (1992) (internal quotation marks omitted). “This triad . . . constitutes the core of Article



                                                  8
III’s case-or-controversy requirement, and the party invoking federal jurisdiction bears the

burden of establishing its existence.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103–

04 (1998). These core requirements are usually “substantially more difficult” to establish when

the plaintiff is not himself the object of the challenged government action or inaction. Lujan, 504

U.S. at 562 (quoting Allen v. Wright, 468 U.S. 737, 758 (1984)).

        When the case no longer presents a “live” issue, or the parties lack a legally cognizable

interest in the outcome, the case becomes moot, divesting the Court of subject-matter

jurisdiction. Wess v. Regal Collections, 385 F.3d 337, 340 (3d Cir. 2004). A controversy

becomes moot if “the acts sought to be enjoined have irretrievably occurred.” N.J. Tpk. Auth. v.

Jersey Cent. Power & Light, 772 F.2d 25, 27 (3d Cir. 1985). A court may not consider a case’s

merits if the claim for relief is moot.

    B. Rule 12(b)(6) Motions

        Federal courts must dismiss cases that fail to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). Complaints therefore must allege facts “sufficient to show that

the plaintiff has a ‘plausible claim for relief.’” Fowler v. UPMC Shadyside, 578 F.3d 203, 211

(3d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). When determining whether

dismissal is appropriate, the Court must: “(1) identify[] the elements of the claim, (2) review[]

the complaint to strike conclusory allegations, and then (3) look[] at the well-pleaded

components of the complaint and evaluat[e] whether all of the elements identified in part one of

the inquiry are sufficiently alleged.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). The

Court “accept[s] all factual allegations as true, construe[s] the complaint in the light most

favorable to the plaintiff, and determine[s] whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Blanyar v. Genova Prods. Inc., 861 F.3d 426,



                                                9
431 (3d Cir. 2017) (citation omitted). The Court may consider “only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputedly authentic documents

if the complainant’s claims are based upon [those] documents.” Hartig Drug Co. Inc. v. Senju

Pharm. Co. Ltd., 836 F.3d 261, 268 (3d Cir. 2016) (quoting Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010)).

III.    DISCUSSION

        Plaintiffs’ Complaint asserts ten (10) Counts. Counts I and II assert claims against HUD

for alleged violations of the Administrative Procedures Act (“APA”) and the Due Process Clause

of the Fifth Amendment. Count III asserts a Bivens claim against Jane Miller, HUD’s Field

Office Director. Count IV asserts a Fourteenth Amendment Due Process claim against the

Housing Authority of the City of Pittsburgh (“HACP”). Count V asserts a § 1983 claim for

violations of the Uniform Relocation Act against Reggie Samuel (Leumas Residential’s

Director) and Caster D. Binion (HACP’s Director). Count VI asserts a negligence claim against

HACP, Samuel, and Leumas Residential. Count VII alleges a breach of contract claim against

Homewood. Count VIII alleges that Homewood violated of Pennsylvania’s Landlord and Tenant

Act of 1951. Count IX brings a negligence claim against Homewood and Aishel. Count X

alleges a violation of the Fair Housing Act by HUD, Homewood, and Aishel.

        The Court will address each set of Defendants (Federal Defendants; HACP Defendants;

Leumas and Samuel; and Homewood and Aishel) and their respective Motions to Dismiss, in

turn.

    A. Claims against Federal Defendants

        Plaintiff avers that he is facing eviction proceedings and potential homelessness. (4th

Am. Compl. ¶ 11; Affidavit in Support of Emergency Motion for Preliminary Injunction, ECF



                                               10
No. 56.) Plaintiff seeks relief in the form of a declaration that HUD violated the Administrative

Procedure Act, the Fifth Amendment, and the Fair Housing Act by terminating its HAP Contract

with Homewood without following proper procedure. (4th Am. Compl., at 32–33.) He also seeks

an injunction ordering HUD to reinstate its HAP Contract with Homewood. (Id.) Finally, he

seeks “costs, expenses, compensatory and punitive damages.” (Id. at 33.)

       Federal Defendants aver that Plaintiff lacks standing to maintain his claims against them

in Counts I–III and X, because he does not allege a concrete and particularized injury traceable

to or redressable by HUD, and because his claims are moot. They argue in the alternative that

Plaintiff’s Fourth Amended Complaint must be dismissed under Rule 12(b)(6) for failure to state

a claim upon which relief may be granted. Plaintiff argues that his claims should not be

dismissed as moot because declaratory and injunctive relief are still available to him under the

APA, because HACP’s conduct is capable of repetition yet evading review, and because the

matters in his Complaint raise significant public concerns.

       As a preliminary matter, Plaintiff has requested that this Court dismiss his Bivens claim

against Jane E. Miller. (See Pl.’s Response to Fed. Defs.’ Br., ECF No. 98, at 27.) The Court will

grant this request. He also asks the Court to add Jovanna Morales, HUD’s Director of Property

Disposition Division, and the author of one of the tenant notices, as a defendant. While plaintiffs

may add defendants to a civil action, the Federal Rules of Civil Procedure require that

“[p]ersons . . . may be joined in one action as defendants if (A) any right to relief is asserted

against them jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and (B) any question of law or

fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Here, Plaintiff

has failed to allege anything about Morales other than her title and her authorship of one notice



                                                11
related to the tenants’ relocation. He has not set forth any allegations that would support a right

to relief against her, or any factual allegations at all related to Morales. As this is Plaintiff’s

Fourth Amended Complaint, the Court will deny the request to join Ms. Morales.

       The Court will next address Federal Defendants’ standing arguments because whether

Plaintiff has standing goes to the Court’s very power to consider his allegations.

                           1. Mootness

       The doctrine of mootness ensures that “the litigant’s interest in the outcome continues to exist

throughout the life of the lawsuit,” Freedom from Religion Found. Inc. v. New Kensington Arnold

Sch. Dist., 832 F.3d 469, 476 (3d Cir. 2016) (internal quotation marks omitted), and is “concerned

with the court’s ability to grant effective relief.” Cty. of Morris v. Nationalist Movement, 273 F.3d

527, 533 (3d Cir. 2001). A case becomes moot if a plaintiff no longer has a personal stake in the

outcome of a suit, such that granting relief “would have no impact on [the plaintiff] whatsoever.”

Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211, 217 (3d Cir. 2003).

       Plaintiff supplied a Notice of Termination of Lease that he received from Esperanza.

(ECF No. 56, at 2.) The Notice advises Plaintiff that Esperanza is terminating his lease in

anticipation of rehabilitating the building. (Id.) It also demonstrates that HUD’s termination of

the HAP contract with Homewood did not force Plaintiff to move out, and that he continued to

reside at the Property on a month-to-month lease with Esperanza. (Id.)

       The facts therefore demonstrate that after HUD terminated the subsidy contract and sold

the Property, Esperanza permitted Plaintiff to remain as a tenant with a month-to-month lease.

More recently, with HUD’s assistance, Plaintiff moved into a newly constructed apartment in

Homewood and received over $ 2,0000.00 in benefits.

       Federal Defendants argue that because Plaintiff was never forced to move because of

HUD’s termination of the HAP Contract, and because he did voluntarily move into a new

                                                 12
apartment with HUD’s assistance, his claims are moot or he otherwise lacks standing to pursue

them. Plaintiff argues that his claims are not moot because HACP’s conduct falls into the

“capable of repetition yet evading review” exception, and because his Complaint raises matters

of significant public interest. The Court concludes that Plaintiff’s claims for declaratory and

injunctive relief are moot for several reasons.

       First, HUD has no relationship with Esperanza. As such, there is no way that HUD could

reinstate the HAP Contract at the Property. Nor does the Court have the legal authority to require

Esperanza to contract with HUD. (See Order, ECF No. 71, at 50–51.) Thus, Plaintiff’s requested

injunctive relief is impossible to grant and therefore moot. See Campbell-Ewald Co. v. Gomez,

136 S. Ct. 663, 669 (2016)).

       Second, Plaintiff is no longer a tenant of the Property. Entering a new HAP Contract with

Esperanza would not terminate his current subsidized tenancy in a nearby property.

       Third, Plaintiff is not experiencing any continuing, present adverse effects. “Past

exposure to illegal conduct does not in itself show a present case or controversy . . . if

unaccompanied by any continuing, present adverse effects.” Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 699 (3d Cir. 1996). Plaintiff’s alleged injuries, that he would experience

homelessness and not receive relocation benefits, and that he had not received sufficient notice

of HUD’s planned relocation, are now mooted by his receipt of a tenant protection voucher and

relocation benefits, which he used to move to a nearby property within the same neighborhood.

       To the extent that Plaintiff seeks declaratory and injunctive relief in his Fourth Amended

Complaint, those claims are moot and this Court lacks jurisdiction to consider them. See Hayes v.

Harvey, 903 F.3d 32, 40 (3d Cir. 2018) (en banc) (“While this appeal [in a HUD voucher case]

was pending, [one of the appellants] moved out of 538B Pine Street. Because he no longer has ‘a



                                                  13
legally cognizable interest in the outcome’ of the case, his claims are moot and we lack

jurisdiction over them.’” (quoting United Steel Paper & Forestry Rubber Mfg. Allied Indus &

Serv. Workers Int’l Union v. Virgin Islands, 842 F.3d 201, 208 (3d Cir. 2016)). In short, the

Court’s remedial, equitable declaratory and injunctive powers can do nothing to redress

Plaintiff’s alleged injuries.

        Plaintiff argues that his claims fall within the “capable of repetition, yet evading review”

exception to the mootness doctrine and that they are matters of public interest. The “capable of

repetition, yet evading review” exception is “extremely narrow,” and applies “only where: 1) the

challenged action is too short in duration to be fully litigated before the case will become moot;

and 2) there is a reasonable expectation that the complaining party will be subjected to the same

action again.” Donovan ex rel. Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211, 217 (3d

Cir. 2011). The Third Circuit has recognized this exception when, for example, plaintiffs who

were juniors in high school challenged the prohibition of religious elements at their high school’s

baccalaureate and graduation ceremonies, and two of their parent intervenors had younger

children whom the prohibition would affect. See Brody By & Through Sugzdinis v. Spang, 957

F.2d 1108, 1115 (3d Cir. 1992).

        However, unlike in Brody or any other case permitting this narrow exception to

mootness, Plaintiff has not demonstrated that he can reasonably expect he will be subjected to

the same action again. He has, since the filing of the Fourth Amended Complaint, moved out of

the Property and into a new apartment. He argues that nevertheless, because HACP might not

pay the rental subsidy for this new apartment, he could be subject to the same action again. This

chain of reasoning is too speculative to meet the requirements of the narrow exception to the

mootness doctrine. “‘Capable of repetition’ is not a synonym for ‘mere speculation.’” N.J. Tpk.



                                                14
Auth. v. Jersey Cent. Power & Light, 772 F.2d 25, 33 (3d Cir. 1985). Plaintiff has alleged no

facts that would demonstrate any “reasonable expectation” that the same events would occur. See

id.

       Plaintiff also argues that his case concerns a substantial public interest and should be

decided on the merits, because he alleges that HUD violated the United States Constitution and

laws, and that Larson committed perjury in her declaration. He also points to the hundreds of

families affected by HUD’s actions in Pittsburgh’s East End. The Court harbors no doubts that

agency action affecting low-income families’ housing could present a matter of public concern.

However, the Third Circuit has “never adopted a standalone public interest exception” to

mootness, Seneca Res. Corp. v. Twp. of Highland, 863 F.3d 245, 255 (3d Cir. 2017), and has

stated that public interest “alone does not impart Article III justiciability when there is ‘no

reasonable expectation that the wrong will be repeated,’” N.J. Tpk. Auth., 772 F.3d at 30 (quoting

United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953)). The Court therefore declines to

recognize an exception to mootness in Plaintiff’s case, and will dismiss his claims for declaratory

and injunctive relief as moot.

       However, Goodwin’s monetary damages claims cannot be dismissed on mootness

grounds because “the availability of damages or other monetary relief almost always avoids

mootness . . . . Damages should be denied on the merits, not on the grounds of mootness.” Jersey

Cent. Power & Light Co. v. New Jersey, 772 F.2d 35, 41 (3d Cir. 1985). The Court will therefore

consider the Federal Defendants’ other standing-based arguments for dismissal.

                          2. Redressability and Traceability

       Federal Defendants also argue that Plaintiff’s alleged injuries are traceable to or

redressable by HUD. The only injuries that Plaintiff attempts to allege are the termination of his



                                                15
lease by Esperanza (who is not a party to this lawsuit), having to move from the Property, and

potential homelessness. Federal Defendants argue that these are neither traceable to nor

redressable by any HUD action. Plaintiff does not directly address this argument, and instead

alleges that HUD violated various procedural requirements and argues that those violations

suffice to establish Article III standing. The Court concludes the Plaintiff has not adequately

alleged redressability and traceability, and he therefore lacks standing to pursue his claims for

money damages against the Federal Defendants.

       First, Plaintiff has not alleged harms traceable to HUD’s actions. Traceability requires a

plaintiff to establish that the defendant’s actions (and not some third party’s) caused the

plaintiff’s injury. Toll Bros. v. Twp. of Readington, 555 F.3d 131, 142 (3d Cir. 2009). “This

causal connection need not be as close as the proximate causation needed to succeed on the

merits of a tort claim.” Id. But there must be “a fairly traceable connection between the alleged

injury in fact and the alleged conduct of the defendant,” Vt. Agency of Natural Res. v. United

States ex rel. Stevens, 529 U.S. 765, 771 (2000) (internal quotation marks omitted.)

Redressability requires a plaintiff to establish a “substantial likelihood that the requested relief

will remedy the injury in fact.” Id. at 771; see Huntington Branch, NAACP v. Town of

Huntington, 689 F.2d 391, 395 (2d Cir. 1982) (deeming the plaintiff's injury redressable where

“[i]nvalidation of the challenged ordinance . . . would tangibly improve the chances of

construction”).

       Plaintiff’s alleged harms of moving from the Property and the termination of his lease do

not result from HUD’s terminating the HAP Contract. Instead, the harm results from Esperanza’s

actions. Esperanza’s independent decision to terminate the lease due to the Property’s poor

condition is not a choice HUD can control. That decision is only fairly traceable to Homewood’s



                                                16
failure to maintain the Property in adequate conditions. As Plaintiff himself acknowledges, the

Property became uninhabitable and unsafe due to Homewood’s neglect. He does not dispute that

Esperanza’s independent actions are the direct cause of these alleged injuries. (See generally

Pl.’s Response to Federal Defs., ECF No. 98.) But the law requires a “causal connection between

the injury and the conduct complained of, i.e., that it is not . . . the result [of] the independent

action of some third party not before the court.” Pennsylvania v. United States, 124 F. Supp. 2d

917, 925 (W.D. Pa. 2000) (quoting Shurr v. Resorts Int’l Hotel, Inc., 196 F.3d 486, 491 (3d Cir.

1999) (internal quotation marks omitted) (emphasis omitted)). Because the termination of the

lease does not have a causal connection with Plaintiff’s claims of procedural defects in HUD’s

process of terminating the HAP contract with Homewood, he lacks standing to pursue those

claims.3

        Moreover, Plaintiff’s suggested injury that he may become homeless is “mere

speculation” given that he has now accepted relocation assistance and moved apartments. See

Finkelman v. NFL, 810 F.3d 187, 193 (3d Cir. 2016). He therefore can no longer allege a harm

based on potentially imminent displacement and homelessness. Even if he could, that harm is not

traceable to HUD’s termination of a previous HAP contract with Homewood.

        Finally, Plaintiff’s allegations that HUD violated procedural requirements cannot,

without more, constitute injuries sufficient for Article III standing. See generally Kamal v. J.

Crew Grp., Inc., 918 F.3d 102 (3d Cir. 2019).

        In sum, Plaintiff lacks standing to pursue his claims for money damages against the

Federal Defendants, and his claims for declaratory and injunctive relief are moot. The Court

therefore lacks jurisdiction to consider Federal Defendants’ 12(b)(6) arguments, and will dismiss

3
  Federal Defendants also argued that Plaintiff’s own actions disrupted the causal connection because he refused
HUD’s offers of assistance in relocating. (See Fed. Defs.’ Reply, ECF No. 117, at 5.) However, because Plaintiff has
since accepted HUD’s assistance, the Court will not make a ruling based on this argument.

                                                        17
the claims against Federal Defendants in Counts I–III and X without prejudice. See N.J.

Physicians, Inc. v. Pres. of U.S., 653 F.3d 234, 241 n.8 (3d Cir. 2011) (“[A] District Court’s

dismissal for lack of subject matter jurisdiction [is] by definition without prejudice.”).

   B. Claims against Housing Authority Defendants

       Counts IV, V, and IV of Plaintiff’s Complaint bring claims against Defendants Housing

Authority of the City of Pittsburgh and Caster D. Binion. Count IV asserts that HACP violated

the Fourteenth Amendment’s Due Process Clause, Count V asserts that Binion violated the

Uniform Relocation Assistance and Real Property Acquisitions Act (the “Uniform Act”), and

Count VI asserts a negligence claim against HACP and Binion. As noted above, to the extent that

any of these claims seek declaratory and/or injunctive relief, they will be dismissed as moot

because Plaintiff has voluntarily moved into a new apartment.

       Each of Plaintiff’s claims against HACP and Binion, although framed under the

Fourteenth Amendment, § 1983, and common-law negligence, is linked to his allegation the

Housing Authority Defendants failed to provide him with relocation notices, notices of appeal

rights, and referrals to comparable apartments, to which he alleges he was entitled under the

Uniform Act. (Fourth Amended Compl. ¶ 113–31.)

       The Housing Authority Defendants argue that Plaintiff lack standing to assert his claims

in Counts IV, V, and VI, because he has not adequately alleged an injury, that is, “an invasion of

a legally protected interest” that is “concrete and particularized” and “actual or imminent, not

conjectural or hypothetical.” Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467, 478 (3d

Cir. 2018). They argue that because Plaintiff is not a statutory “displaced person” under the

Uniform Act, he lacks standing to assert a claim for those benefits under the Act.




                                                 18
        The Uniform Act grants rights to “displaced persons” and places certain obligations on a

“displacing agency.” 49 C.F.R. § 24.2(a)(9). A “displaced person” is defined as “any person

who . . . moves from real property . . . as a result of the acquisition of such real property . . . or as

the result of the written order of the acquiring agency to vacate real property, for a program or

project undertaken by a Federal agency, or with Federal financial assistance.” 42 U.S.C. §

4601(6). The phrase “program or project” means “any activity or series of activities undertaken

by a federal agency or with federal financial assistance received or anticipated in any phase of an

undertaking in accordance with federal funding agency guidelines.” 49 C.F.R. § 24.2(a)(22). The

regulations also define “[p]ersons not displaced” in a nonexhaustive list, including “[a] person

who is not required to relocate permanently as a direct result of a project,” to be determined by

the agency. Id. § 24.2(9)(ii)(D).

        As noted, Plaintiff has since moved out of Homewood and used a Housing Choice

Voucher provided by HACP. However, he did not have to move because of the acquisition,

rehabilitation, or demolition of a property undertaken by a federal agency or with federal money,

but rather because Homewood allowed the Property to fall into disrepair, and Esperanza (a

private entity) wants to fix up the building. (Fourth Am. Compl. ¶¶ 65, 91–93.) Plaintiff has not

averred that Esperanza will be using any federal money to do so. The only Federal action taken

here was HUD’s ending of a funding stream to Homewood, not the undertaking of a federally

funded project. Additionally, Plaintiff has not alleged facts to support an inference that HUD

decided to relocate the tenants as part of a plan by a third party to acquire, rehabilitate, or

demolish the Property.

        Plaintiff, in response to the Housing Authority Defendants’ Motion, claims he has rights

under “regulations pertaining to housing and urban development,” (ECF No. 105, at 5,) but the



                                                   19
regulations he cites were not promulgated pursuant to the Uniform Act and thus cannot support

his claim that Defendants’ alleged violation of the Act caused him harm. See 24 C.F.R. § 5.403

(defining “displaced family” under the Housing Act of 1937).

       Additionally, to the extent Plaintiff premises his claims on the Third Circuit’s reasoning

in Massie v. HUD, the facts in that case differ significantly from those here. See 620 F.3d 340,

357–59 (3d Cir. 2010). In Massie, the District Court concluded that the plaintiffs were not

statutory displaced persons because they were relocated due to the property’s poor conditions.

Massie v. HUD, No. 06-1004, 2008 WL 4443830, at *13 (W.D. Pa. Sept. 26, 2008). The Third

Circuit reversed, holding that the foreclosure of the property, and therefore the relocation of the

tenants, was part of a bigger plan to redevelop the property in a program for which HUD was

providing $3,400,000 in grant money. Massie, 620 F.3d at 357–59. Here, no facts suggest that

HUD has similar future plans for the Property such that the Uniform Act would apply.

       Plaintiff is therefore not a “displaced person” under the statute, and he cannot assert an

injury based on the failure of the Housing Authority Defendants to provide him with relocation

benefits. He does not have an enforceable federal right regarding any damages allegedly caused

by Defendants based on the Uniform Act. He therefore cannot pursue claims under § 1983

because “Congress has foreclosed such enforcement of the statute in the enactment itself,”

Wright v. City of Roanoke Redevelopment & Housing Auth., 479 U.S. 418, 423 (1987). Nor can

his negligence or Due Process claims premised on violations of the Uniform Act survive,

because, again, he is not a statutory “displaced person” and therefore lacks standing to bring

those claims.

       The claims in Counts IV, V, and V will therefore be dismissed without prejudice.




                                                20
   C. Claims against Samuel and Leumas Residential

       Plaintiff brings claims in Counts V and VI, against Defendants Leumas Residential and

its Director, Reggie Samuel, under the same theories as against the Housing Authority

Defendants. Those claims will also be dismissed without prejudice for lack of standing for the

same reasons as described in Section III.B, supra.

   D. Claims against Homewood Residential and Aishel

       In Counts VII–X, Plaintiff brings claims against Homewood and Aishel. To the extent

these claims are premised on federal law, they will be dismissed for lack of standing or for

failure to state a claim. To the extent they are based on state law, they will be dismissed without

prejudice to being refiled in Pennsylvania state court.

                           1. Count X: Violation of Fair Housing Act

       Count X of Plaintiff’s Complaint alleges that Defendants HUD, Homewood, and Aishel

are liable to Plaintiff for violation of the Fair Housing Act because, for instance, they “denied

Goodwin the opportunity to participate in the planning group as an integral part of the Section 8

housing program.” (4th Amended Compl. ¶ 150.) All of the averments in this Count, save for

paragraph 154, relate to co-defendant HUD. To the extent these claims apply to HUD, as noted

above, they will be dismissed as moot and for lack of standing.

       As to paragraph 154, averring that “Landlord unlawfully made Goodwin’s dwelling unit

unavailable for rent because of Goodwin’s race,” Defendants Homewood and Aishel have

moved for the Court to strike paragraph 154 under Federal Rule of Civil Procedure 12(f), which

permits the Court to “strike from a pleading . . . any redundant, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f). Motions to strike are generally not favored, but courts have broad

discretion in disposing of such motions. Tennis v. Ford Motor Co., 730 F. Supp. 2d 437, 443



                                                 21
(W.D. Pa. 2010). However, “[s]triking some or all of a pleading is therefore considered a drastic

remedy to be resorted to only when required for the purposes of justice.” Thornton v. UL Enterp.,

LLC, 2010 WL 1005021 at *2 (quoting DeLa Cruz v. Piccari Press, 521 F. Supp. 2d 424, 428

(E.D. Pa. 2007) (internal quotation marks omitted)).

       The Court will not exercise its discretion to strike Complaint paragraph 154, but will

dismiss this claim under Rule 12(b)(6) as to Homewood and Aishel, because Plaintiff has not

alleged any facts to support a claim of racial discrimination by Homewood. “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (3d Cir. 2009). Moreover, Plaintiff has not alleged that

Homewood terminated the Section 8 subsidy to the Property, but rather that HUD terminated the

subsidy. As such, this paragraph of the Complaint is purely conclusory and does not satisfy the

Twombly/Iqbal standard.

       To the extent that Count X brings claims against Homewood and Aishel, the Court will

dismiss these claims with prejudice. This Court will permit curative amendments “unless

amendment would be inequitable or futile.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 236 (3d

Cir. 2008). Plaintiff has already taken three opportunities to amend his Complaint, as the Court is

now considering his Fourth Amended Complaint. As it stands, that Complaint does not contain a

well-pleaded allegation in Count X against Homewood and Aishel. To the contrary, his

Complaint alleges that his (former) apartment was unavailable for rent because HUD terminated

the HAP Contract and because the new owner sought to rehabilitate the building. He has not

alleged any facts related to racial discrimination other than the mere fact of his race. Nor has

Plaintiff referred to any facts in his brief in opposition to Homewood and Aishel’s Motion that, if

added to a potential Fifth Amended Complaint, would state a plausible claim for relief. Instead,



                                                22
he repeats the same conclusory allegation that Homewood violated the Fair Housing Act, without

factual explanation. As such, the Court concludes that permitting Plaintiff leave to amend his

Fourth Amended Complaint would be futile and will dismiss Count X, as against Homewood

and Aishel, with prejudice.

                           2. Counts VII–IX: State Law Claims

       Count VII lies against Homewood only. Plaintiff avers that Homewood was required to

maintain the Property, and that it breached the lease agreement when it failed to maintain

“decent, safe, and sanitary” property conditions. According to the 2017 REAC inspection report,

Plaintiff’s unit had roof and wall damage, and Plaintiff avers that due to the poor conditions of

the roof, damage was done to his computer, desk, television, bedroom chair, and bed. He seeks

compensatory damages in the amount of $620 and punitive damages against Homewood. In

Count VIII, Plaintiff attempts to assert a claim against Homewood for violations of the Landlord

and Tenant Act, referring to the landlord’s duties under 68 Pa. Cons. Stat. Ann §§ 250.502-A &

250.501(c). In Count IX, Plaintiff attempts to set forth a claim for negligence.

       Once the claims giving rise to federal jurisdiction have been dismissed, a district court

has discretion to remand an action to state court. Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,

357 (1988). When exercising this discretion, courts should consider “principles of economy,

convenience, fairness, and comity.” Id. The Court declines to exercise supplemental jurisdiction

over Plaintiff’s remaining state law claims, accordingly declines to rule on Homewood and

Aishel’s Motion to Dismiss those claims. Evaluating the Carnegie–Mellon factors, there is no

evidence of manipulation of the forum here. And Plaintiff originally filed this case in federal

court. However, the remaining state law claims arise from landlord-tenant law, and in the interest

of comity and judicial economy, the Court concludes they should be resolved in state court. See



                                                23
Markowitz v. Northeast Land Co., 906 F.2d 100, 106 (3d Cir.1990) (“[T]he rule within this

Circuit is that once all claims with an independent basis of federal jurisdiction have been

dismissed the case no longer belongs in federal court.”).

IV.     CONCLUSION

        Federal Defendants’ Motion to Dismiss, Housing Authority Defendants’ Motion to

Dismiss, and Samuel’s Motion to Dismiss will be granted. Plaintiff’s claims in Counts I––VI and

X, against HUD, Jane Miller, HACP, Caster Binion, and Reggie Samuel, will all be dismissed

without prejudice. Homewood and Aishel’s Motion to Dismiss will be granted in part and denied

in part. To the extent Plaintiff’s claims in Counts VII–IX allege violations of federal law against

Homewood and Aishel, those claims will be dismissed without prejudice. Count X will be

dismissed with prejudice as to Homewood and Aishel. To the extent that Plaintiffs’ claims in

Counts VII–IX seek remedies under Pennsylvania state law, those claims are dismissed without

prejudice to their being refiled in state court.

        An appropriate Order will follow.



                                                   s/ Mark R. Hornak

                                                   Mark R. Hornak
                                                   Chief United States District Judge


Dated: March 29, 2019
cc:    All counsel of record




                                                     24
